Order of the Supreme Court, New York County, entered August 15, 1977, granting defendants' motion to dismiss the complaint on the ground of forum non con veniens on condition that the defendants accept service in New Jersey and waive any defenses based on the Statute of Limitations, unanimously reversed, on the law and in the exercise of discretion, without costs and without disbursements, and the motion to dismiss the complaint on the grounds of forum non con veniens is denied. In the case at bar, unlike Vath v Israel (80 Misc 2d 759), cited by Special Term, there is no question that plaintiff was and is a bona fide resident of the State of New York. Although residence of a party in this State is but one factor to be considered, nevertheless there are additional factors here which militate in favor of retention of this action by the New York courts (Silver v Great Amer. Ins. Co., 29 NY2d 356, 361-363; CPLR 327). Plaintiff's vehicle was registered in New York and he intends to call at the trial two New York physicians who treated him for his injuries following the accident. Furthermore, defendants reside in nearby Fort Lee, Bergen County, New Jersey, and their alleged eyewitnesses reside in the City of North Bergen, Hudson County, New Jersey, not unreasonably distant from the place of trial. Defendants have failed to make any showing that they would be so greatly inconvenienced by an action in this State as to warrant a dismissal for forum non conveniens (Slaughter v Waters, 41 AD2d 810). Concur-Kupferman, J. P., Birns, Evans and Lane, JJ.